PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/763,362
Filing Date: 26 Mar 2018
Appellant(s): AGC GLASS EUROPE



__________________
Andrew M. Ollis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 20, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant arguments begin by characterizing the claimed invention. Regarding the description of the claimed invention, the surface roughness of the interlayer is not claimed as being prior to lamination in instant claim 1. There is no indication in the current claim language of where in the lamination process the interlayer would have the claimed roughness.  
Appellant continues by characterizing the two references used in the primary 35 USC 103 rejections over the claims, Greenall et al. (US Pub. 2009/0176101 A1) (hereafter “Greenall”) and Nakajima et al. (US Pub. 20004/0191482 A1) (hereafter “Nakajima”). There are two issues with the Appellant’s description. First, Greenall does use PVB as an interlayer material and specifically as the material that directly contacts the glass sheet (Greenall, [0013], [0037], [0041], and [0043]). Second, Nakajima specifically discloses embossments on a single side of the interlayer (Nakajima, [0156]: “concave troughs need only be formed on at least one side of a thermoplastic resin sheet. Thus, it is optional to provide the interlayer with troughs on one side or on both sides…”). Further, Nakajima discloses that when both sides of the interlayer are embossed, the embossments are different sizes ([0037]-[0038] and Fig. 1) which would appear to satisfy the claim language of one side not having the same roughness of the other side (see Appeal Brief filed June 20, 2022, last paragraph of page 20 “the smooth surface of the film is one that ‘does not have the claimed roughness.’”). 
Regarding the 35 USC 112 rejection over claims 20-22, Appellant argues the term “smooth” is definite because the claim defines the smooth surface as not having the roughness so the term smooth is defined in the claim as not having the claimed roughness. Thus, Appellant argues it would be clear to a person of ordinary skill in the art how the term should be defined.
Examiner respectfully disagrees. It is not clear if “the roughness” is the entire range of claimed Rz and Ra values; if the roughness means the specific roughness of the interlayer so a value of Rz and Ra within those two ranges; or if the roughness means both roughness values, Ra and Rz, must be different or if only having a single different value Ra or Rz value would be sufficient. Further, given the definition provided by Appellant, it is not clear if the smooth side must have a lesser surface roughness than the patterned side or just a different surface roughness which would include surface roughnesses that are larger than the claimed values. Thus, although there may be a limitation provided with the term “smooth” in the claim language, the limitation is not considered sufficient to render the term definite.
Regarding the 35 USC 103 rejections over Greenall and Nakajima, Appellant argues Examiner erred in relying on Nakajima as disclosing or suggesting a roughness, prior to lamination, on one surface of the interlayer sheet with an Rz of 100 to 400 microns and an Ra of 15 to 90 microns where the pattern is a plurality of untruncated triangular prisms or curved concave or convex shapes relative to the general plane of the surface. Appellant argues Nakajima does not disclose the Ra of its pattern where the disclosure of “average surface roughness” in Nakajima may refer to an Rz or an Ra value and it is not clear to which it would refer given both properties are referred to as an average surface roughness in Table 4. Further, Appellant argues when the Ra of the fine roughness is greater than 3 microns, the pattern of the embossments in the interlayer are truncated and there is no reference to Ra value for the claimed shapes (untruncated triangular prisms or curved concave or convex shapes) so there is no relative teaching of Ra for the claimed shapes. Further, for the claimed shape, flat plateau tops would not be an issue, and there would be no fine roughness needed. Thus, Appellant concludes, it is not possible for Ra to be optimized based on the teachings in Nakajima because Nakajima does not provide enough guidance to make optimization possible. Last, Appellant noted that the claimed Rz and Ra do not overlap which is also not disclosed in Nakajima. 
Examiner respectfully disagrees. Because the arguments focus on the teachings of the embossed surface of Nakajima and not the combination of Greenall and Nakajima, the discussion will focus on the surface structure of the interlayer in Nakajima. 
Nakajima discloses an interlayer sheet with a surface that has a pattern of embossments in the shape of triangular prisms which are untruncated (Nakajima,  [0037], [0095] and Figs. 1, 4, and 18). Nakajima discloses that the pattern is preferably orderly in distribution, and the heights of the convex portions are equal ([0093]-[0095]) so that for an Rz value which averages the 5 tallest peaks and 5 deepest valleys, the Rz will be the same value as the convex height since there will be little to no variation in height. The height of the convex portion is 5 to 500 microns ([0099]) so the Rz value which will be the same as the height is also 5 to 500 microns. The pitch of the convex portion is 0.2 to 1 mm, particularly preferably 200 to 800 microns (Nakajima, [0099] and see [0155]). The surface structure in Nakajima is to prevent air bubbles during lamination between the interlayer and a glass sheet (Nakajima, abstract).
The claimed invention discloses a very similar patterned surface structure to the one disclosed in Nakajima. The pattern of the surface of the interlayer in the instant Specification is orderly where the heights of the convex portions are all the same (see instant Specification, Fig. 3 and page 9, lines 14-28 which states that the patterns are identical) and have a triangular prism shape (instant Specification, Fig. 3). The Rz value of the identical pattern is 100 to 400 microns as claimed. Similar to Nakajima as discussed above, if the pattern has identical heights, the height of the convex portions will be the same as the Rz value or also 100 to 400 microns. The instant Specification also discloses that the pitch of the pattern will be 0.1 to 2 mm or less than 1 mm (instant Specification, page 9, lines 1-4 and page, 10, lines 25-28). The pattern in the claimed invention is also formed to prevent air bubble during lamination between the glass sheet and the interlayer (instant Specification, page 3, lines 1-9 and page 4, lines 8-10).  
Based on the discussion above, both the claimed invention and Nakajima have an interlayer sheet with an orderly pattern embossed in a surface of the interlayer where the pattern has convexes in the shape of a triangular prism which is continuous along a face, where the height of the convexes is the same and in the range of 5 to 500 microns for Nakajima or 100 to 400 microns for the claimed invention and the pitch of the convexes is in the range of 0.2 to 1 mm for Nakajima and 0.1 to 2 mm and preferably less than 1 mm for the instantly disclosed invention. Thus, there is substantial overlap in terms of the height and pitch of the convex and the instantly disclosed invention. Further, the shape, height and pattern of the surface of the interlayer in Nakajima and the instantly claimed invention is set to optimize de-airing between the interlayer and a glass sheet during lamination. Examiner agrees that Nakajima does not specifically disclose the instantly claimed Ra value. However, given Ra will be based on the height, shape, pitch, and pattern of the surface structure, given all these features substantially overlap between Nakajima and the instantly disclosed invention and given these features are chosen to achieve the same outcome of improved deaerating, it would be considered a matter of routine optimization to choose the values of the features in Nakajima to achieve the claimed Ra value. 
Still, further support is provided in Nakajima to render the claimed Ra obvious. This is seen in the discussion of a similar embodiment to the untruncated triangular prisms in Nakajima with the modification that the triangles are truncated. In this slight variation, the average roughness is disclosed as not greater than 70 microns (Nakajima, [0116]). The term “average roughness” is ambiguous but can be considered with other teachings in the reference. A further teaching in this embodiment is the presence of a fine roughness on the patterned surface ([0118]). The fine roughness will have an average roughness which is much less than the embossed pattern given the fine roughness is on the patterned surface (see Nakajima, Fig. 10) where Nakajima discloses the fine roughness having an Ra value of not less than 3 microns ([0119]). Examiner agrees that the Ra of the fine roughness does not disclose the Ra for the larger pattern but given the fine roughness is smaller than the larger pattern, the fine roughness will have a lesser Ra value. Thus, since Nakajima discloses that the fine roughness has an Ra of 3.0 microns or greater, Nakajima also implicitly discloses the larger pattern having an Ra of 3.0 microns or greater. Further, given the difference in scale between the fine roughness and the pattern (see Nakajima, Fig. 10), the surface roughness, Ra, of the pattern would be expected to be substantially greater. Combined with the above discussion of the similarities between the size, shape, and pattern of the surface structure in Nakajima and the instantly disclosed invention, these teachings provide additional support to one of ordinary skill in the art in designing the surface structure to optimize deaeration performance.
The teachings set forth above in Nakajima are considered to provide sufficient guidance to one of ordinary skill in the art to design an interlayer with a pattern that has the claimed Rz and Ra values to optimize deaeration performance when the interlayer is laminated with a glass sheet. Thus, the combination of Greenall and Nakajima is considered to disclose the claimed invention. 
Regarding the reference to the remark by Appellant that the claimed Ra value is less than the claimed Rz value, this is an expected result of all surface roughness values where Rz is always less than Ra. Thus, the Ra value and Rz value would not be expected to overlap, and Ra would be expected to be less than Rz for all structured surfaces including the pattern in Nakajima.
Specifically regarding the 35 USC 103 rejection over claims 2 and 20-22, Appellant argues the fine roughness in Nakajima is a mere fraction of the main embossments in Fig. 10 and would also be a mere fraction of the claimed embossments with an Ra of at least 30 microns. Appellant points to Table 4 in Nakajima where the fine roughness has an Ra of at most 4.1 microns which is an order of magnitude less than the claimed minimum Ra of 30 microns. Thus, Appellant concludes, one of ordinary skill in the art would not have created larger embossments based on the teaching in Nakajima. 
Examiner respectfully disagrees. The fine roughness in Nakajima is not considered equivalent to the roughness of the pattern in the claimed invention, and is not argued as such. The fine roughness in Nakajima is on a larger embossed pattern where that larger pattern is comparable to the claimed pattern and roughness. The fact that the fine roughness is 3 microns or more and is such a magnitude smaller than the larger embossed pattern, provides evidence that it would be obvious for the larger embossed pattern to have a much larger Ra value than 3 microns and within the claimed range of at least 30 microns. Thus, the surface roughness of the fine roughness in Nakajima is one of several factors (see discussion above) which render the claimed Ra value obvious.  
Specifically regarding the 35 USC 103 rejection over claims 20-22, Appellant argues that it would not have been obvious based on the teachings in Greenall and Nakajima for one surface of the interlayer to be smooth. Appellant argues that Nakajima requires both sides of the interlay to have embossments to fully deaerate the laminate, and although it may be possible for embossments to be on a single side, there would be no reason to modify Greenall with only a single side of embossments given Nakajima discloses that sufficient deaeration will only be achieved with both sides embossed. Appellant argues the mere fact that a feature is possible does not provide motivation to have that feature. Appellant further argues, the effect would be multiplied with the two interlayers in claim 20 where the risk of not fully deaerating the laminate would be amplified with two interlayers so one of ordinary skill in the art would not be willing to take that risk and would emboss both sides of the interlayer based on the teachings in Nakajima. 
Examiner respectfully disagrees. Nakajima discloses the pattern on a single side (Nakajima, [0156]). “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Thus, even if having a single embossed side is a less preferred embodiment, Nakajima is still considered to teach a single sided embossment. 
Further, Nakajima discloses a pattern on one side that is different than the pattern on the other side (Nakajima, [0038]) so that the roughness of each side would be different and under the definition provided by Appellant (see Appeal Brief filed 6/20/2022, page 10, last paragraph), a surface will be considered smooth when its roughness does not match the surface roughness of the other side. Thus, even when there are two embossed sides, one side would be considered smooth.  
Regarding the combination of Greenall in view of Nakajima, Greenall does not disclose a pattern when laminating the layers (Greenall, Figs. 2 and 5-7). Thus, there does not appear to be a need to have a pattern between polymer layers. Nakajima discloses a pattern between the interlayer and a glass layer for improved deaeration (Nakajima, abstract). When the interlayer is laminated against a non-glass layer as in Greenall however, there is no need for a surface structure for deaeration purposes because the lamination properties between the materials would be different. Thus, it would be obvious in the combination that the structure is only required where the interlayer is laminated against a glass layer and a different non-structured surface as seen in Greenall is appropriate for the other side of the interlayer that does not contact glass. Thus, the claimed structure is also considered obvious when considering the combination of Greenall and Nakajima. 
Thus, for the reasons discussed above, the 35 USC 103 rejection in view of Greenall in view of Nakajima and/or other references is considered to disclose the claimed invention.


	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NANCY R JOHNSON/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783 


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.